By the court.
On a habeas corpus we are called on “ to examine into the facts relating to the case,” (2 Dall. St. Laws, 216, § 13,) and must in some instances, necessarily determine contested facts. If we had any doubt, whether the true person was arrested, we should hold ourselves bound to submit the matter to a decision by jury. But where there is a plain mistake, we should not do “ what appertains to justice,” unless we interposed our authority for the immediaté relief of the confined party. Let the prisoner therefore be discharged from his imprisonment; but if the plaintiffs in the action, think proper to pz-oceed against the party arrested, let that discharge be on filing common bail.